DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

The present application filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA  because the priority or benefit application(s) filed before March 16, 2013 do not provide support for all of the claims in the present application.  For example, claims 12 and 13 are not supported by any such earlier application.
Please see 37 CFR 1.55(j), 1.78(a)(6) and 1.78(d)(6) for requirements regarding statements provided by applicants in patent applications that contain or contained at any time a claim to a claimed invention as defined in paragraph (A) above.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
This action is in reply to the application filed January 19, 2021 and the correspondence received through July 19, 2021.
Claims 21 and 22 are canceled.
Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 13/413,416, 14/788,985, 62/508,034, 62/517,134, and 15/949,486, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. None of these applications provide any disclosure of blockchain features recited in claims 12 and 13. The earliest priority document that provides any mention of using blockchain is U.S. Prov. Appl. No. 62/625,519, which was filed February 2, 2018. Thus, the earliest effective filing date for claims 12 and 13 is February 2, 2018.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-20 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-20 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claims 1 and 14 recite acquiring static information associated with a member; recording computer-based activities of the member to generate dynamic information associated with the member; acquiring from the member a set of member preferences; collating into a member profile the static information associated with the member, the dynamic information associated with the member, and the member preferences, wherein the member preferences comprises an identification of at least one third party to whom access to the member profile is granted by the member in exchange for compensation to the member; and [providing] the member profile to the third party identified in the member preferences; and providing compensation to the member in exchange for Claims 2-4 and 15-17 further specify characteristics of the member preferences data. Claims 6 and 18 further specify characteristics of the compensation. Claim 7 further specifies how the collating is performed. Claims 8 and 19 further specify providing an option to be in an opt-in or opt-out mode. Claims 9 and 20 recite analyzing information for multiple members of a social networking system and conditioning access and payment based on characteristics of the users. Claims 12 and 13 further specify storing information in a blockchain ledger, which is a bookkeeping technique that commonly maintained with the aid of cryptographic functions.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claim features identified above are commercial or legal interactions including agreements in the form of contracts, advertising, marketing or sales activities or behavior, and business relations.
Thus, the concepts set forth in 1-20 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
Claims 1 and 14 recite transmitting the member profile to the third party. Claim 5 recites that the member preferences are input by the member operating an app executing on a mobile device. Claims 9 and 20 recite transmitting the network profile to the third party. Claims 10 and 11 recite various types of computers used to implement method steps (e.g., a social network computer, member computers, and third party computers). Claim 14 also recites a social networking computer, member computers, and at least one third party computer, in which at least one of these computers performs the claimed functions.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the computers, mobile device, and app—are recited at a high level of generality. Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to transmit information to or receive input of information from computers (e.g., via an app executing on a mobile device) is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data (e.g., recordkeeping using a blockchain ledger), the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of computing system in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified 
Thus, claims 1-20 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-20 are directed to abstract ideas.

Step 2B
Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to transmit information to computers is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Similarly, the use of generic computer components to receive input of information from computers (e.g., app executing on a mobile device) is likewise the well-understood, routine, and conventional computer functions of receiving, processing, and storing data and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See id. Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 1-20, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11 and 14-20 are rejected under 35 U.S.C. § 102(a)(1) and (a)(2) as being anticipated by Coggeshall et al. (U.S. Pub. No. 2011/0295694 A1) (hereinafter “Coggeshall”).

Claims 1 and 14: Coggeshall, as shown, discloses the following limitations:
acquiring static information associated with a member (see at least ¶ [0028]: an individual user, also referred to in Coggeshall as a member, may actively enter his or her (hereinafter “their”) data, e.g., age, gender, zip code, hobbies, and purchase intentions into an account belonging to that user. Data pertaining to descriptive facts, e.g., age, gender, zip code, etc.—i.e., static information—may form a first type of data for a user, e.g., “core data”; see also at least ¶¶ [0029] and [0042]); 
recording computer-based activities of the member to generate dynamic information associated with the member (see at least ¶ [0028]: more subjective user-provided data, such as hobbies, may form a second type of data for a user, e.g., “supplemental data”—i.e., dynamic information. Data such as purchase intentions may form a third type of data, e.g., ‘intention data”—i.e., also dynamic information. This intention data may be user provided and may indicate several variables, such as: an intention or desire to purchase some type of product (e.g., a car or a washing machine), a level of desire/intention (e.g., “will purchase” to “might purchase”), and a timeframe (e.g., will purchase sometime in the next 90 days). The member may also allow the system to passively collect and collate data—i.e., also dynamic information—as another type of descriptive data e.g., allowing the system to track his Internet browsing activity or his purchasing information, e.g., via financial accounts. In one example embodiment, all forms of passive data collection may require affirmative permission of the user, who may maintain complete control over what is collected and how long the information is stored; see also at least ¶¶ [0029] and [0045]); 
acquiring from the member a set of member preferences (see at least ¶ [0030]: example embodiments may provide a number of controls for providing data, reviewing data, allowing passive data collection, verifying data, and generally providing total control over a member’s data. An example embodiment may therefore act as a secure digital repository for each members’ data, and such data may be regarded as the property of the associated member, since the example embodiment may allow the member to control access to this data with a comprehensive set of controls—i.e., member preferences. In addition to permissions over what types of information is collected, users may control what companies or third-parties have access to their information. First, as will be described further below, users may ; 
collating into a member profile the static information associated with the member, the dynamic information associated with the member, and the member preferences (see at least ¶¶ [0028]-[0030], [0043], [0054], and [0056] and the analysis of the data types above. As stored on the system in an organized manner, this information comprises a member profile; see also at least ¶ [0042]: the example system 500 may include a data repository 525—i.e., the location at which the member profile is collated—which may include one or more storage devices at one or more locations. The user may be provided one or more data controls with a control module 530. Here, the user may grant permissions, delete data, modify settings, modify asking/offer prices for data access, configure interfaces, and otherwise control aspects and features of the example embodiments; see also at least ¶¶ [0063] and [0077]); 
wherein the member preferences comprises an identification of at least one third party to whom access to the member profile is granted by the member in exchange for compensation to the member (see at least ¶¶ [0028]-[0029], [0043], [0054], and [0056]; see also at least ¶ [0030]: users may control what companies or third-parties have access to their information. First, as will be described further below, users may monetize their data in a number of ways, e.g., via a bid/offer (also referred to as a bid/ask) marketplace. However, users may additionally specify criteria beyond financial requirements. For example, a member could choose to only permit companies that abide by fair trade principles or only health and beauty product companies to access that member's data. Member controls may also allow the member to partition data into various segments, e.g., completely private, only accessible by certain types of companies, fully accessible, etc.; see also at least ¶¶ [0043], [0054], and [0056]); 
transmitting the member profile to the third party identified in the member preferences (see at least ¶ [0026]: example embodiments of the invention in Coggeshall include a platform and/or marketplace for the buying, selling, collecting, and delivering of access to data related to each individual, for a plurality of individuals; see also at least ¶ [0027]: third-parties such as advertisers and/or providers of products/services may be allowed to purchase access to sets of data, and/or provide offers and advertisements based on the data; see also at least ¶ [0031]: Company Interface: In this context, an example embodiment of the invention in Coggeshall may include third-party users, e.g., advertisers, product/service providers, content providers, etc. (herein referred to generally as “companies”). Companies may be able to perform searches using filters against data categories to obtain a highly-targeted audience of members for their brand messages and/or promotional offers. For example, using FIG. 2 as an illustration, a fashion designer company releasing a new line of leather handbags can either perform a filtered search for their particular target customer, e.g., females in the 23-45 age group, with incomes of above $50,000. In this search, the company’s resulting target group may include Member 1. At this point, the company may access Member 1 and others in its target group to send a highly relevant brand or promotional message to them; see also at least ¶ [0056]: companies may also bid on segments of data. For example, a company may only want to know the political party affiliation of users aged 30 to 35. A user may accept a smaller sum of money to lease access to just this segment of data, depending on preferences set by the user controls; see also at least ¶ [0030]); and 
providing compensation to the member in exchange for access to the member profile (see at least ¶ [0043]: the marketplace functions, e.g., 560, may interface with a financial system interface 565, which may facilitate payment to the members. Payment to the users may occur in a number of ways, including online gift cards, automated clearing house payments to a linked account, reloadable debit cards (such as those issued by major credit card companies) that may be reloaded by module 565, check printing/mailing systems, etc; see also at least ¶ [0054]: example embodiments of the invention Coggeshall may provide the user with several varying opportunities for data monetization. There may be a passive data .
Coggeshall disclose various computer architectures for implementing these features (see at least ¶¶ [0026], [0042], and [0076]-[0078]). 

Claims 2 and 15: Coggeshall discloses the limitations as shown in the rejections above. Further, Coggeshall, as shown, discloses the following limitations:
wherein the member preferences additionally comprise an identification of a subset of the member profile to which the third party is granted access by the member in exchange for compensation to the member (see at least ¶ [0030]: member controls may also allow the member to partition data into various segments, e.g., completely private, only accessible by certain types of companies, fully accessible, etc.; see also at least ¶ [0056]: companies may also bid on segments of data. For example, a company may only want to know the political party affiliation of users aged 30 to 35. A user may accept a smaller sum of money to lease access to just this segment of data, depending on preferences set by the user controls; see also at least ¶¶ [0043], [0051], and [0054]).

Claims 3 and 16: Coggeshall discloses the limitations as shown in the rejections above. Further, Coggeshall, as shown, discloses the following limitations:
wherein the member preferences additionally comprise an identification of at least one third party from whom the member agrees to receive information pushed to a member computer operated by the member in exchange for compensation to the member (see at least ¶ [0027]: each user may specify a willingness to view a thirty second advertisement for some amount of money (e.g., $0.50) or more. A provider who wants to advertise a product, may issue a video ad offer to a certain set of users (e.g., men, 18 to 35, within 10 miles of some address, who make at least $50,000 a year) for a specified price (e.g., $0.75). This general arrangement may apply to an array of various offer platforms that participate in the .

Claims 4 and 17: Coggeshall discloses the limitations as shown in the rejections above. Further, Coggeshall, as shown, discloses the following limitations:
wherein the member preferences additionally comprise an identification of a type of information that the member agrees to receive that is pushed to a member computer operated by the member in exchange for compensation to the member (see at least ¶ [0027]: each user may specify a willingness to view a thirty second advertisement for some amount of money (e.g., $0.50) or more. A provider who wants to advertise a product, may issue a video ad offer to a certain set of users (e.g., men, 18 to 35, within 10 miles of some address, who make at least $50,000 a year) for a specified price (e.g., $0.75). This general arrangement may apply to an array of various offer platforms that participate in the system; see also at least ¶ [0054]: users may receive compensation for receiving direct-delivery offers and advertisements (e.g., email offers); see also at least ¶¶ [0031], [0043], and [0057]).

Claims 5: Coggeshall discloses the limitations as shown in the rejections above. Further, Coggeshall, as shown, discloses the following limitations:
wherein the member preferences are input by the member operating an app executing on a mobile device (see at least ¶ [0076]: user interfaces and company interfaces may include personal computers, laptops of any size, smart phones, cellular phones, virtual machines, or any other device capable of providing a user/member interface to an example embodiment; see also at least ¶ [0053]: a data viewing function may provide a zoomed in view, where a member may be able to view a section of the grid by category, section, area, etc. Members may be able to zoom in to a single node and its contents. The member may work in this view format to input, edit, or delete data. Data from individuals may be collected in a fun and engaging method employing visual graphics (e.g., in the form of icons), games, leading questions, or any number of other engaging functions to elicit involvement. For example, data .

Claims 6 and 18: Coggeshall discloses the limitations as shown in the rejections above. Further, Coggeshall, as shown, discloses the following limitations:
wherein the compensation comprises a cash reward, cryptocurrency rewards, reward points, and/or purchase incentives (see at least ¶¶ [0027], [0038], [0041], [0045], [0054], [0056], [0069], and [0073]).

Claim 7: Coggeshall discloses the limitations as shown in the rejections above. Further, Coggeshall, as shown, discloses the following limitations:
wherein the step of collating into a member profile the static information associated with the member, the dynamic information associated with the member, and the member preferences comprises 
analyzing the member profile and executing an automated decision regarding the profile based on the results of the analysis (see at least ¶ [0039]: the third example value score component may be “verification of data.” For example, a user may state their credit score as being between two values, (e.g., a stated FICO™ of 720-740). This user may be awarded a value for answering this question and another value (whether combined or separate) for having a high score, e.g., +0.1. Further, if the member is willing to verify their credit score via one or more methods of verification, that member may be entitled to an additional value, e.g., +0.5; see also at least ¶ [0071]: the example system may be able to verify an individual's action with a brand (e.g., a purchase from the company's e-commerce site, or a survey completion on an external site, etc.) .

Claims 8 and 19: Coggeshall discloses the limitations as shown in the rejections above. Further, Coggeshall, as shown, discloses the following limitations:
providing to the member an option to enter an opt-in mode or an opt-out mode (see at least ¶ [0030]: in addition to permissions over what types of information is collected, users may control what companies or third-parties have access to their information. First, as will be described further below, users may monetize their data in a number of ways, e.g., via a bid/offer (also referred to as a bid/ask) marketplace. However, users may additionally specify criteria beyond financial requirements. For example, a member could choose to only permit companies that abide by fair trade principles or only health and beauty product companies to access that member's data. Member controls may also allow the member to partition data into various segments, e.g., completely private, only accessible by certain types of companies—i.e., opt-in arrangements—or fully accessible—i.e., an opt-out mode; see also at least ¶¶ [0043] and [0056]), wherein 
the opt-in mode requires the member to select the identification of at least one third party to whom access of the member profile is granted by the member in exchange for compensation to the member (see at least ¶ [0030] and the analysis above; see also at least ¶ [0043]: the function interface module 545 may connect with user control module 530 so the user may opt-in to one or more offer presentation functions and thereby monetize their data; see also at least ¶ [0056]); and 
the opt-out mode requires the member to de-select the identification of any third party to whom access of the member profile is not granted by the member in exchange for compensation to the member, whereby any third party not de-selected will be granted access to the member profile by default (see at least ¶ [0030] and the analysis above. Choosing to be fully accessible is .

Claims 9 and 20: Coggeshall discloses the limitations as shown in the rejections above. Further, Coggeshall, as shown, discloses the following limitations:
wherein the member is a primary member of a social network comprising a plurality of secondary members to whom the primary member is linked, each of the secondary members having an associated secondary member profile comprising static information associated with the secondary member, recorded dynamic computer-based activities of the secondary member, and a set of member preferences acquired from the secondary member (see at least ¶ [0065]: users may specify other users as within their connected group (e.g., by importing a friends list from a social networking site). A user may then set permissions for these users with regard to receiving messages via the system from those users. Users may also send messages to groups of other users. For example, the happy birthday message may be displayed to the second user and all connected friends of the second user. The message may include information about a birthday party, or may disseminate other information to the second user's connected group. As a platform for the sending messages between any combination of users and members (including, for example, happy-birthday messages), the platform in Coggeshall functions as a social networking system that provides a social network for its users/members and the companies; see also at least ¶ [0073]: users may be allowed to form coalitions, groups, associations, or any other similar organizing structure. FIG. 13 illustrates this concept, as compared to FIG. 1. Such groupings may be created for any number of reasons, e.g., an individual or a coalition of individuals may create individual pools or a shared pool of money (e.g., a pool of micropayment dollars); see also at least ¶ [0030] and FIG. 2. Users/members are also linked via their related demographic or other segmentable categories that the system establishes and which the advertisers can search; see also at least ¶¶ [0026], [0042], [0066], [0072], and [0074]-[0078]); 
further comprising the steps of 
generating a network profile associated with the primary member, based on an analysis of the secondary member profiles of the secondary members (see at least ¶ [0065]: users may specify other users as within their connected group (e.g., by importing a friends list from a social networking site). A user may then set permissions for these users with regard to receiving messages via the system from those users; see also at least ¶¶ [0026], [0042], [0066], [0072]-[0078]); 
executing a data access process only when the member preferences of all of the secondary member profiles comprises an identification of at least the same third party to whom access of the secondary member profile is granted by the secondary member in exchange for compensation (see at least ¶ [0074]: coalitions may form around one or more issues, in order to have a greater impact on communicating with a brand. For example, a group of users may form around an issue where the group members all believe some brand is engaged in unacceptable labor practices. This by itself may provide more communication effect than other boycott/protest efforts. Additionally, the group members may choose to release their personal information to form a group characteristic. This way, where the brand may have assumed the boycotters and protesters were not their customers or in their target demographic anyway, the brand may be able to now see verified data that the group includes some number of target demographic customers and contains some number of verified previous customers. The group dynamic may create a stronger voice than a mere headcount would, by making that voice relevant to a verifiable degree to the target brand; see also at least ¶¶ [0075]: likewise, the brand members of example embodiments may utilize the system alone or in brand coalitions/groups; see also at least ¶¶ [0026], [0030], [0042], [0066], [0072]-[0073], and [0076]-[0078]), the data access process comprising 
transmitting the network profile to the third party (see at least ¶ [0026]: example embodiments of the invention in Coggeshall include a platform and/or marketplace for the buying, selling, collecting, and delivering of access to data related to each individual, ;
providing compensation to the primary member and the secondary members in exchange for the network profile (see at least ¶ [0043]: the marketplace functions, e.g., 560, may interface with a financial system interface 565, which may facilitate payment to the members. Payment to the users may occur in a number of ways, including online gift cards, automated clearing house payments to a linked account, reloadable debit cards (such as those issued by major credit card companies) that may be reloaded by module 565, check printing/mailing systems, etc; see also at least ¶ [0054]: example embodiments of the invention Coggeshall may provide the user with several varying .

Claim 10: Coggeshall discloses the limitations as shown in the rejections above. Further, Coggeshall, as shown, discloses the following limitations:
wherein the steps are executed by a social networking computer interconnected with a plurality of member computers and at least one third party computer (see at least ¶ [0065]: users may specify other users as within their connected group (e.g., by importing a friends list from a social networking site). A user may then set permissions for these users with regard to receiving messages via the system from those users. Users may also send messages to groups of other users. For example, the happy birthday message may be displayed to the second user and all connected friends of the second user. The message may include information about a birthday party, or may disseminate other information to the second user's connected group; see at least ¶¶ [0026], [0042], [0066], [0072], and [0076]-[0078]).

Claims 11: Coggeshall discloses the limitations as shown in the rejections above. Further, Coggeshall, as shown, discloses the following limitations:
wherein the steps are executed by one of a plurality of member computers interconnected with a social networking computer and at least one third party computer (see at least ¶¶ [0026], [0042], [0065], [0072], and [0076]-[0078]).


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 13 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Coggeshall et al. (U.S. Pub. No. 2011/0295694 A1) (hereinafter “Coggeshall”) in view of Shrestha et al. (“User-Controlled Privacy-Preserving User Profile Data Sharing based on Blockchain,” Future Technologies Conference 2017, November 29-30, 2017, Vancouver, Canada) (hereinafter “Shrestha”).

Claim 12: Coggeshall discloses the limitations as shown in the rejections above. 
Coggeshall does not explicitly disclose, but Shrestha, a shown, teaches the following limitations:
wherein the member profile is stored in a blockchain ledger, and wherein the member profile is updated by recording each computer-based activity to a record in the blockchain ledger (see at least p. .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for storing profile data using a blockchain ledger taught by Shrestha with the systems for managing and monetizing individual data disclosed by Coggeshall, because Shrestha teaches at p. 39, Conclusion that the user profile is stored in a blockchain ledger or that the user profile is updated to a record in the blockchain ledger “to share the users’ profile data in a decentralized fashion” that “eliminates the single point of failure and centrality issues which are often presented in the centralized user model servers” and at p. 31, ¶ 4 to create “a system that guarantees the preservation of user-controlled privacy, as well as it enables users to control if and how their data is shared, with which other companies, for what purpose and under what conditions.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for storing profile data using a blockchain ledger taught by Shrestha with the systems for managing and monetizing individual data disclosed by Coggeshall, because the claimed invention is merely a combination of old elements (the techniques for storing profile data using a blockchain ledger taught by Shrestha and the systems for managing and monetizing individual data disclosed by Coggeshall), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claim 13: Coggeshall discloses or the combination of Coggeshall and Shrestha teaches the limitations as shown in the rejections above. Further, Coggeshall, as shown, discloses the following limitations:
Although Coggeshall discloses complete reward transactions (see above), Coggeshall does not explicitly disclose, but Shrestha, a shown, teaches the following limitations:
wherein the compensation comprises rewards that are recorded in the blockchain ledger (see at least p. 32, ¶ 2, emphasis added: “We have used MultiChain blockchain as a distributed digital ledger in order to provide uneditable private record of all transactions made by the participating users”; see also at least p. 31: “The user can decide which data to share and for what reward”).
The rationales to modify/combine the teachings of Coggeshall to include the teachings of Shrestha are presented above regarding claim 12 and incorporated herein.

Conclusion
This is a continuation of applicant's earlier Application No. 16/018,698. All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to managing user information.
Moonka et al. (U.S. Pub. No. 2012/0054680 A1) (user control of user-related data);
Vieri (U.S. Pub. No. 2015/0379546 A1) (providing advertisements, coupons, or discounts to devices of users on social networks); and 
Seger, II (U.S. Pub. No. 2017/0124556 A1) (event synchronization systems and methods).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622